Citation Nr: 9928939	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The propriety of the initial rating assigned for 
Raynaud's Phenomenon of the left hand (claimed as frostbite), 
currently rated as 30 percent disabling.

2.  The propriety of the initial noncompensable (0 percent) 
rating assigned for residuals of shrapnel wounds of the lower 
extremities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1948 to August 1952.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, granted the 
veteran's claims for service connection for Raynaud's 
Phenomenon ("frostbite") of the left hand, which the RO 
rated as 10 percent disabling, and residuals of shrapnel 
wounds of the lower extremities, which the RO rated as 
noncompensably (0 percent) disabling.  The effective date 
assigned for both of the ratings was September 18, 1995, the 
date of the veteran's claims.  The RO denied his claim for 
service connection for post-traumatic stress disorder (PTSD).  
He submitted a Notice of Disagreement (NOD) later in July 
1996 contesting the initial ratings assigned for his 
Raynaud's Phenomenon and shrapnel wounds, and requesting 
service connection for PTSD.

In October 1996, after considering additional evidence, the 
RO granted service connection for PTSD and assigned a 
30 percent rating, also effective from September 18, 1995.  
The veteran did not appeal the initial rating assigned for 
his PTSD, so this issue is not before the Board of Veterans' 
Appeals (Board).  See 38 C.F.R. § 20.200 (1998).

More recently, in November 1998, the RO increased the rating 
for the veteran's Raynaud's Phenomenon from 10 to 30 percent, 
with an effective date of January 12, 1998.  Therefore, the 
issues currently before the Board are whether he is entitled 
to an initial rating higher than 10 percent from September 
18, 1995, to January 12, 1998 (when his rating increased to 
30 percent), and whether he is entitled to a rating higher 
than 30 percent thereafter.  Also before the Board is the 
issue of whether he is entitled to a higher (i.e., 
compensable) initial rating for the shrapnel wound residuals 
of his lower extremities.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Board also notes that, although the veteran requested a 
hearing before a local RO hearing officer in his March 1998 
Substantive Appeal (on VA Form 9, Appeal to the Board), he 
submitted a statement in November 1998 withdrawing 
his hearing request.

The veteran's representative alleged in a May 1999 statement 
that the veteran is entitled to special monthly compensation 
(SMC) for "loss of use" of his left hand due to the 
severity of his Raynaud's Phenomenon ("frostbite").  This 
issue has not been considered by the RO and is not 
"inextricably intertwined" with the issues on appeal.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Therefore, it is referred to the RO for all appropriate 
development and consideration.


REMAND

Although the veteran submitted an NOD in July 1996 contesting 
the initial noncompensable (0 percent) rating assigned for 
the shrapnel wounds of his lower extremities, the RO has not 
provided him a Statement of the Case (SOC) discussing the 
reasons and bases for its decision concerning this claim and 
citing the pertinent laws, regulations and court precedent 
that it considered.  This procedural development is required 
to protect the veteran's procedural due process rights and 
avoid any prejudice to him.  See 38 U.S.C.A. § 7105(d)(1), 
(2) & (3) (West 1991).  He then must be provided an 
opportunity to "perfect" his appeal on this issue 
by the timely submission of a Substantive Appeal or 
equivalent statement.  See 38 C.F.R. §§ 20.202, 20.203, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 
(1998).

Further development also is necessary concerning the claim 
seeking an initial rating higher than 10 percent for the 
Raynaud's Phenomenon ("frostbite") for the period from 
September 18, 1995, to January 12, 1998-when the rating 
increased from 10 to 30 percent under the revised criteria of 
the VA's Rating Schedule.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the governing laws or 
regulations change during the pendency of an appeal, the 
version most favorable to the veteran must be applied, absent 
a contrary intent of Congress or the Secretary of VA).  In 
increasing the rating from 10 to 30 percent, 
effective January 12, 1998, the RO concluded that the veteran 
did not meet the requirements for a rating higher than 10 
percent prior to this date-and, because of the court's 
holding in Rhodan v. West, 12 Vet. App. 55 (1998), VA 
adjudicators presently are precluded from increasing a rating 
under the revised criteria prior to when they became 
effective (here, January 12, 1998).

During a May 1996 VA compensation evaluation, however, the 
veteran alleged that he was denied a job many years ago with 
the state police after he could not fire a revolver with his 
left hand due to the severity of his Raynaud's Syndrome 
("frostbite").  He went on to acknowledge, nonetheless, 
that he became a plumber and millright instead, but that 
there were several occasions even at those jobs when he could 
not work because of the severity of his disability.  More 
importantly, in assessing the severity of his disability, the 
examiner indicated that the veteran had "significant 
residual problems" and that his intolerance for cold 
associated with it had "dramatically impacted his ability to 
earn a living and his [degree of] comfort."  The examiner 
added that the veteran had been "denied good paying jobs as 
a result of his disability."  Conversely, the report of a VA 
psychiatric examination the veteran underwent that same month 
contains significantly different findings, reporting that he 
had a "long-standing, uninterrupted employment" history, 
but a friend of the veteran later submitted a statement in 
December 1996 indicating that he had known the veteran for 
about 22 years and, therefore, personally could attest to the 
veracity of his allegations-insofar as how his frostbite 
condition had negatively impacted his potential for 
advancement at jobs that he had held, the amount of his 
retirement pension, etc.  The friend also noted that it was 
only because the veteran was a member of a strong labor union 
that he was allowed to maintain the jobs that he obtained, 
and that, although his employment was never terminated per se 
because of the protection the union provided, he still could 
not work during the colder months because of the severity of 
his frostbite condition.




VA doctors who examined the veteran in January and October 
1997 described his frostbite condition as "mild" and 
"stable," noting that no further evaluation or treatment 
was necessary.  However, the VA physician who examined him in 
March 1998 indicated that he had decreased strength, 
coordination, and sensation in his left hand due to his 
disability, and that he also experienced pain and had 
ulcerations ("slow-healing sores") on the 3rd, 4th, and 5th 
fingers of this hand.  The examiner also indicated the 
veteran could not tolerate a cold-immersion test and that, 
although the results of it were "inconclusive," they were 
"abnormal" nonetheless.  It was on the basis of that 
examination that the RO increased the rating for the 
frostbite condition to 30 percent.  Since, however, the 
earlier dated medical evidence suggest the veteran may have 
been entitled to an initial rating higher than 10 percent 
prior to January 12, 1998, possibly on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1), the RO should make 
a determination in this regard, particularly since the 30 
percent rating that he now has is the maximum rating that may 
be assigned under the applicable schedular criteria.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Lastly, the Board observes that the veteran indicated in an 
April 1997 and later statement that he would be content with 
receiving a 30 percent rating for his frostbite condition, 
which, as alluded to above, he received effective 
January 12, 1998.  Thus, there is some question as to whether 
he is even requesting a rating higher than 30 percent 
subsequent to this date, and this should be clarified.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).


Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must provide the veteran an 
appropriate SOC concerning his claim for 
a higher (i.e., compensable) initial 
rating for the shrapnel wound residuals 
of his lower extremities, and give him 60 
days to "perfect" an appeal on this 
issue by the timely submission of a 
substantive appeal or equivalent 
statement.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

2.  The RO also should have the veteran 
clarify whether he is seeking a rating 
higher than 30 percent for his Raynaud's 
Phenomenon ("frostbite") subsequent to 
January 12, 1998, irrespective of the 
additional, separate claim that his 
representative raised in the May 1999 
statement for SMC based on "loss of 
use" of the left hand due to the 
severity of this condition.

3.  The RO should consider whether the 
veteran is entitled to an initial rating 
higher than 10 percent for his Raynaud's 
Phenomenon ("frostbite") prior to 
January 12, 1998, including on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If so entitled, the RO 
should refer this case to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service for 
possible assignment of an extra-schedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).

4.  If the claim concerning the Raynaud's 
Phenomenon ("frostbite") is not granted 
to the veteran's satisfaction, then the 
RO should provide him an appropriate 
Supplemental Statement of the Case (SSOC) 
and give him and his representative time 
to submit written or other argument in 
response prior to the case being returned 
to the Board for further consideration of 
this issue and any additional issues, 
particularly the claim for a higher 
initial rating for the shrapnel wound 
residuals, on which an appeal has been 
"perfected" by the timely submission of 
a substantive appeal or equivalent 
statement.

The purpose of this REMAND is to afford further consideration 
of the veteran's claims; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  He does not need to take any action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals







